Citation Nr: 9917176	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for syphilis.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1947.  

In August 1981 the veteran was notified by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that his claim of entitlement to service connection 
for syphilis was denied.  He was provided with appellate 
rights, but he did not initiate an appeal and that decision 
became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 RO decision that found 
that no new and material evidence had been received to 
warrant reopening the veteran's claim of entitlement to 
service connection for syphilis.  

In July 1998, the Board issued a decision finding that new 
and material evidence had not been received to reopen his 
claim of entitlement to service connection for syphilis.  By 
order dated December 1998, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion, vacating 
and remanding the Board decision.  A copy of the joint motion 
and a copy of the Court order have been included in the 
veteran's claims file.  


FINDINGS OF FACT

1.  An unappealed August 1981 RO decision denied service 
connection for syphilis.  

2.  Evidence received since the August 1981 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  



CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for syphilis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for syphilis.  With respect to this claim, the 
Board finds, as discussed below, that he has submitted new 
and material evidence.  

The evidence of record prior to the August 1981 RO decision 
included the veteran's statement that he had not received 
treatment for syphilis during his active service, but he had 
received treatment for syphilis in 1948, 1964 or 1965, and in 
1974.  

A May 1979 private treatment record from Craig Pearson, M.D., 
reflects that the veteran had received treatment for syphilis 
in December 1974.  

A response from the National Personnel Records Center, 
received in April 1981, reflects that there were no medical 
records relating to the veteran on file and that his records 
were presumed to have been destroyed in a fire.  

In May 1981, the veteran submitted a letter from the State of 
New Mexico Health Services Division and a copy of a patient 
index card.  The card reflects that the veteran was 
hospitalized from March 11, 1948, to March 21, 1948, for 
treatment with a diagnosis of secondary syphilis.  

A July 1981 response from the National Personnel Records 
Center notes that the form submitted to it reflects dates, 
indicated by the veteran to have been when he received 
treatment for syphilis, that were subsequent to the veteran's 
active service.  

In August 1981, the RO denied the veteran's claim for service 
connection for syphilis because records did not show that he 
had received treatment for that condition during his active 
service.  The veteran did not appeal from notice of that 
determination, and it became final.  38 U.S.C.A. § 7105 
(West 1991).  Since there is a prior final decision with 
respect to his claim, the veteran must submit new and 
material evidence in order to reopen it.  

Service connection is granted for disabilities that result 
from a personal injury suffered, or disease contracted during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a claim for service connection was previously 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) it must first be determined whether 
the veteran has presented new and material evidence.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

Subsequent to the August 1981 RO decision the veteran has 
offered testimony and submitted his own statements as well as 
the statements of a service comrade indicating that he was 
treated for syphilis during active service and that he 
informed his service comrade that he had syphilis during 
active service.  The report of a June 1994 VA examination 
reflects diagnoses including Latent Luetic syphilis with 
active dermatological lesions and neuromuscular 
complications.  Additional evidence submitted also includes a 
medical treatise indicating that syphilis is a subacute to 
chronic disease that if untreated progresses through primary, 
secondary and tertiary stages.  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Considering this, the 
Board concludes that the new evidence indicating that the 
veteran reports treatment during service for syphilis, that 
he currently has Latent Luetic syphilis, and the treatise 
reflecting that syphilis is a subacute to chronic disease 
with different stages contribute "to a more complete picture 
of the circumstances surrounding the origin of" the veteran's 
disability.  Id. The Board believes that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted the appeal to 
reopen the claim of entitlement to service connection for 
syphilis is granted.  


REMAND

Having determined that new and material evidence has been 
presented, the claim must be considered de novo, to include 
whether or not the veteran's claim for service connection for 
syphilis is well grounded under 38 U.S.C.A. § 5107(a).  
Winters, supra.  

The Board must follow the mandate in an order of consent 
remanding a case.  Harris v. Brown, 7 Vet. App. 547, 548 
(1995).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran, 
through his attorney, and advise him that 
he may submit any additional evidence and 
argument desired.  

2.  The RO should arrange for a VA 
physician to offer an opinion regarding 
the etiology of the veteran's currently 
manifested Latent Luetic syphilis.  The 
claims  file must be made available to 
the physician.  The physician's report 
should reflect that the claims file has 
been reviewed.  The physician is 
requested to:  (1) Express an opinion as 
to whether or not the syphilis the 
veteran reports he was treated for in 
1943 or 1944 was subacute or chronic; 
(2) express an opinion as to whether or 
not syphilis that was acquired in 1943 or 
1944 would have been in the secondary 
stage in March of 1948 when the veteran 
received inpatient treatment for 
secondary syphilis; and (3) express an 
opinion as to whether it is as least as 
likely as not that the veteran's 
currently manifested Latent Luetic 
syphilis is etiologically related to the 
syphilis that he has stated he acquired 
in 1943 or 1944.  A complete rationale 
should be provided for any opinion 
offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for syphilis, de novo, 
to include whether the reopened claim is 
well grounded.  

4.  If the decision remains adverse to 
the veteran, a supplemental statement of 
the case should be issued to the veteran 
and his representative and the 
appropriate opportunity to respond 
provided.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

